AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                                JUL O9 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                                JUDGMENT IN AC
                                                                                     •           .
                                                                                                         NeRr,:~~m-
                                                                                                       CLERK, IJ.S DiS rrw_'T COURT

                                                                                                              •
                                                                      (For Revocat10n of Probat1 01'-S!lpewISed--- e
                                                                                                                         J> CALIFORNIA
                                                                                                                                    :·,J=?U"(V
                                                                                                                       - )- ---------   ·   '
                                V.                                    (For Offenses Committed On or After Nove          , 1987)
         WAN DIEGO CASTREJON-GUIZAR(!)
                                                                         Case Number:        3:19-CR-07066-WQH

                                                                      Robert A. Garcia, CJA
                                                                      Defendant's Attorney
REGISTRATION NO.                16441-085
•-
THE DEFENDANT:
l:8l admitted guilt to violation of allegation(s) No.       1  of the Order to Show Cause. _ _ _ _ _ _ _ _ _ __
                                                           _:__:..:....:=::.....:..::.::..:::._;_:_::..:::.;;_;__;:_;,:cc::..:c.._


D was found guilty in violation ofallegation(s) No.        _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              I                   nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 WAN DIEGO CASTREJON-GUIZAR (1)                                          Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-07066-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months to run concurrent to the sentence imposed in 19-CR-7065-WQH and consecutive to the sentence imposed
 in 19-CR-0986-WQH.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
          1. Designated to a facility in the Western Region, as close to Washington State as possible.




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       • at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3:19-CR-07066-WQH
